Case 2:21-cv-00801-VAP-AS Document 35 Filed 05/07/21 Page 1 of 3 Page ID #:175



1    MHARE O. MOURADIAN (SBN 233813)
     MMouradian@foxrothschild.com
2    FOX ROTHSCHILD LLP
     10250 Constellation Blvd., Suite 900
3    Los Angeles, CA 90067
     Tel.: 310-598-4150
4    Fax: 310-556 9828
5    GAVIN W. SKOK (Admitted Pro Hac Vice)
     gskok@foxrothschild.com
6    FOX ROTHSCHILD LLP
     1001 Fourth Ave., Suite 4500
7    Seattle, WA 98154
     Tel.: 206-624-3600
8    Fax.: 206-389-1708
9  CHARLES B. CASPER (Admitted Pro Hac Vice)
   ccasper@mmwr.com
10 MONTGOMERY MCCRACKEN
   WALKER & RHOADS       st
                                LLP
11 1735 Market   St., 21    Fl.
   Philadelphia, PA 19103
12
     Attorneys for Defendant Valve Corporation
13

14
                             UNITED STATES DISTRICT COURT
15
                           CENTRAL DISTRICT OF CALIFORNIA
16
                                       WESTERN DIVISION
17

18    Sean Colvin, Everett Stephens, Ryan        Case No.: 2:21-cv-00801-VAP-AS
      Lally, Susann Davis, and Hope
19    Marchionda on behalf of themselves and
      all others similarly situated,             The Hon. Virginia A. Phillips
20
                         Plaintiffs,
21                                               STIPULATION TO TRANSFER
                    v.                           VENUE
22
      Valve Corporation,
23                                               Complaint Filed: January 28, 2021
                         Defendant.              FAC Filed: April 8, 2021
24                                               Trial Date: None Set
25

26

27

28
                                             1
                              STIPULATION TO TRANSFER VENUE
     122521554.v1
Case 2:21-cv-00801-VAP-AS Document 35 Filed 05/07/21 Page 2 of 3 Page ID #:176



1            WHEREAS, Defendant Valve Corporation is headquartered in King County,
2    Washington, which is within the jurisdiction of the U.S. District Court for the
3    Western District of Washington.
4            IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiffs
5    San Colvin, Everett Stephens, Ryan Lally, Susann Davis, and Hope Marchionda
6    (collectively “Plaintiffs”), through their counsel of record Thomas N. McCormick of
7    Vorys, Sater, Seymour and Pease LLP and Defendant Valve Corporation, by and
8    through its counsel of record, Mhare O. Mouradian of Fox Rothschild, LLP, that the
9    instant action now pending in the above-entitled Court shall be transferred pursuant to
10 28 U.S.C. § 1404(a) for all purposes to United States District Court for the Western

11 District of Washington. The parties further stipulate and agree that this stipulation

12 shall not constitute a waiver of any party’s rights and shall not be construed as an

13 admission regarding any issue in the action.

14

15 Dated: May 7, 2021                     FOX ROTHSCHILD LLP
16

17                                  By:      /s/ Mhare Mouradian
                                          Mhare Mouradian
18
                                          Attorneys for Defendant,
19                                        VALVE CORPORATION
20

21 Dated: May 7, 2021                     VORYS, SATER, SEYMOUR AND PEASE LLP
22

23                                  By:      /s/Thomas N. McCormick
                                          Thomas N. McCormick
24
                                          Attorneys for Plaintiff,
25                                             SEAN COLVIN, EVERETT STEPHENS,
                                               RYAN LALLY, SUSANN DAVIS, AND
26
                                               HOPE MARCHIONDA
27

28
                                            2
                             STIPULATION TO TRANSFER VENUE
     122521554.v1
Case 2:21-cv-00801-VAP-AS Document 35 Filed 05/07/21 Page 3 of 3 Page ID #:177



1              ATTESTATION PURSUANT TO LOCAL RULE 5-4.3.4(a)(2)(i)
2            Pursuant to Local Rule 5-4.3.4(a)(2)(i), I, Mhare O. Mouradian, attest that all
3    other signatories listed and on whose behalf the filing is submitted concur in this
4    filing’s content and have authorized this filing.
5
                                             By: /s/ Mhare O. Mouradian
6
                                             Mhare O. Mouradian
7

8

9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                             3
                              STIPULATION TO TRANSFER VENUE
     122521554.v1
